              Case 2:21-mj-30135-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 03/17/21 Telephone:
                                                    John O'Brien             Page 1 of(313)
                                                                                        12 226-9100
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Mandy Wilson, DEA             Telephone: (313) 234-4000

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan
United States of America
   v.
D-1 Patrick McPhee NAGLE, and                                               Case No.
D-2 Ryan Gregory PADUCH                                                                    2:21-mj-30135
                                                                                          Judge: Unassigned,
                                                                                           Filed: 03-17-2021 At 12:11 PM
                                                                                          SEALED MATTER (krc)




                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of             February 15 and 17, 2021,          in the county of            Oakland        in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                              Offense Description
21 U.S.C. §§ 841(a)(1), 846                             Conspiracy to Possess with Intent to Distribute and to Distribute Controlled
                                                        Substances.
21 U.S.C. § 843                                         Maintaining a Drug Involved Premises for the Purpose of Manufacturing and
                                                        Distributing Controlled Substances.
18 U.S.C. § 924(c)                                      Possession of Firearms in Furtherance of a Drug Trafficking Crime.




         This criminal complaint is based on these facts:

See Attached Affidavit.




     Continued on the attached sheet.
                                                                                           Complainant’s signature

                                                                      Mandy Wilson, Special Agent, DEA
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: March 17, 2021                                                                          Judge’s signature

City and state: Detroit, MI                                           Patricia T. Morris, United States Magistrate Judge
                                                                                            Printed name and title
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.2 Filed 03/17/21 Page 2 of 12




                            AFFIDAVIT

     I, Mandy Wilson, a Special Agent (SA) with the Drug

Enforcement Administration (DEA), being duly sworn, depose and

states as follows:

                      I.   INTRODUCTION

     1.    I have been employed as a Special Agent with DEA for

17 years and assigned to the Detroit Field Office. During your

affiant’s occupation as a Special Agent, your affiant has conducted

and participated in hundreds of investigations into illicit

trafficking,   manufacturing     and    distribution   of   controlled

substances. Your affiant’s participation in same investigations

resulted in the arrests and search and seizures related to federal

narcotics trafficking, drug conspiracy and other drug related

violations of federal narcotic laws.

     2.    I have attended schools and/or received significant

training and been instructed in many aspects of narcotics

investigations. I am familiar with the laws promulgated under

Title 21 of the United States Code.

     3.    This affidavit contains information from numerous
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.3 Filed 03/17/21 Page 3 of 12




sources    including,     but   not   limited   to,   my   own   personal

participation in this investigation and my review and analysis of

oral and written reports. This affidavit does not contain all the

information       known    to   law     enforcement    related   to   this

investigation. This affidavit establishes probable cause that

Patrick McPhee NAGLE and Ryan PADUCH violated 21 U.S.C. §

841(a)(1), manufacture of controlled substances and possession

with intent to distribute controlled substances, possession of

firearms in furtherance of a drug trafficking crime, 18 U.S.C. §

924(c); maintaining a drug involved premises for the purpose of

manufacturing and distributing controlled substances in violation

of 21 U.S.C. § 843; and, conspiracy to possess with intent to

distribute and to distribute controlled substances in violation of 21

U.S.C. § 846.

          II.     SUMMARY OF THE INVESTIGATION

     4.         In February of 2021, Detectives of Oakland County

Sheriff’s Office Narcotics Enforcement Team (N.E.T.) received

information regarding the drug trafficking activities of Patrick


                                      -2-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.4 Filed 03/17/21 Page 4 of 12




McPhee     NAGLE,     an   Oakland       County,   Michigan   resident;

arranging the processing, manufacturing and distribution of large

scale quantities of methamphetamine (MDMA).                 In a joint

investigation with DEA Detroit, the same information was shared

with affiant.

     5.    Information received from a confidential informant,

(hereafter CS-1) identified Patrick NAGLE manufacturing and/or

distributing MDMA from his residence located at XXX4 Rowland

Avenue, Royal Oak, Michigan. A subsequent inquiry of this

address revealed a Homeland Security investigation tip in which a

FedEx package containing approximately one kilogram of MDP2P,

(precursor for MDMA) was intercepted in November of 2019. The

package was addressed to Ryan PADUCH at XXX4 Rowland

Avenue, Royal Oak, Michigan. Affiant subsequently conducted a

public database (CP CLEAR) inquiry, which revealed that Ryan

Gregory PADUCH utilized the Rowland Avenue address as

recently   as   January    29,   2021.     Additionally,   during   this

investigation, an alternate property associated with Patrick


                                  -3-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.5 Filed 03/17/21 Page 5 of 12




NAGLE located at XXXX2 Michael Street, Wellston, Michigan,

(Manistee County) was identified; same property was suspected to

be utilized specifically for the manufacture of MDMA.

     6.    A criminal history inquiry for Patrick NAGLE revealed

that NAGLE entered two guilty pleas to Felony Controlled

Substance, delivery/manufacture of ecstasy, MDMA on December

19, 2019 and August 6, 2020. Patrick NAGLE is currently on

probation, as confirmed with the Michigan Department of

Corrections. A recent criminal history check for Ryan Gregory

PADUCH revealed no prior history.

     7.    On February 15, 2021, Oakland County Narcotics

Enforcement Team (N.E.T.) executed a State of Michigan search

warrant at the Rowland Avenue address in Royal Oak, Michigan.

Patrick NAGLE was in the living room of the residence and Ryan

PADUCH in the basement of the residence when officers entered.

NAGLE and PADUCH were secured without incident. A

preliminary search of the residence revealed evidence of a

clandestine laboratory environment, specifically, involving the


                                  -4-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.6 Filed 03/17/21 Page 6 of 12




manufacturing     of   large   quantities       of    MDMA      for   further

distribution. Due to the hazardous materials located within the

residence to include liquid substances, Oakland County N.E.T.

immediately contacted Michigan State Police (MSP) Clandestine

Lab Team, who subsequently responded to the location. The MSP

Clandestine Lab Team immediately identified several precursor

substances associated with the manufacture of MDMA as well as

equipment/ingredients        necessary     to        produce    MDMA.     In

accordance with clandestine lab protocol, Environmental Services

was contacted to dispose of hazardous materials used in the

manufacturing     process.     In    addition        to   the   MDMA     lab,

detectives/officers additionally seized multiple weapons, large

amounts of ammunition, a suspected drug ledger, packaging and

paraphernalia    used    in    the     manufacture,         packaging    and

distribution of illegal drugs. During the search at NAGLE’s

residence, detectives/officers located and seized the following

items (the below weights are approximate):




                                     -5-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.7 Filed 03/17/21 Page 7 of 12




           a.    1,020 grams of MDMA located in/about the living

                 room table. Field test (NARK) positive for

                 MDMA.

           b.    36.94 grams of MDMA located in Patrick

                 NAGLE’s bedroom safe. Field test (NARK)

                 positive for methamphetamine/MDMA.

           c.    6 grams of MDMA located in Ryan PADUCH’s

                 bedroom in a computer desk that also contained a

                 handgun. Field test (NARK) positive for MDMA.

           d.    5 gallons of MDMA liquid located in the garage.

                 Field test (NARK) positive for MDMA.

           e.    Large    container     labeled   “Propylene   Glycol”

                 located in NAGLE’s bedroom.

           f.    Glock semi-automatic pistol, Model: 26, 9mm,

                 Serial Number: ADNE928 registered to Ryan

                 PADUCH and located in the bedroom believed to

                 be PADUCH’s.

           g.    Heckler and Koch (H&K) semi-automatic pistol,


                                  -6-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.8 Filed 03/17/21 Page 8 of 12




                 Model: P30, 9mm, Serial Number: 129677934;

                 located in the bedroom believed to be PADUCH’s.

           h.    Smith & Wesson Rifle, .223 caliber, Model: M&P

                 15, Serial Number: TP60383 located in the

                 bedroom believed to be PADUCH’s.

           i.    Maverick     Arms      12-gauge    shotgun,      Serial

                 Number:     MV0366738      located    in   the   third

                 (southeast) bedroom.

           j.    Chinese manufactured 12-gauge shotgun, Serial

                 Number: MR19000255G located in the bedroom

                 believed to be PADUCH’s.

           k.    Approximately 2,500 rounds of ammunition to

                 include 9 mm, 12 gauge and .223 gauge, loaded

                 gun magazines and an extended magazine for a 9

                 mm handgun.

           l.    Keys belonging to NAGLE containing a key that

                 opened a padlock and entry lock to a storage

                 container in Manistee County.


                                  -7-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.9 Filed 03/17/21 Page 9 of 12




           m.    Keys belonging to PADUCH containing a key

                 that opened a padlock and entry lock to a storage

                 container in Manistee County.



     8.    The firearms and ammunition seized by Oakland

County NET and MSP were unsecured and easily accessible to

both NAGLE and PADUCH. Additionally, the number of firearms

and their availability is consistent with my experience that the

guns were present to protect the ongoing drug operation at the

Rowland Avenue address.

     9.    On February 17, 2021, as the investigation into Patrick

NAGLE and Ryan PADUCH’s MDMA drug trafficking operation

continued, a second search warrant was executed on a storage

container located at XXXX2 Michael Road, Wellston, Michigan.

     10.   Oakland County N.E.T. Detectives provided the MSP

Clandestine Lab Team with the keys obtained during execution of

the search warrant in Oakland County, Michigan from NAGLE

and PADUCH. Both keyrings contained a key that opened the


                                  -8-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.10 Filed 03/17/21 Page 10 of 12




 padlock and entry door to the storage container.

      11.   Entry into the storage container revealed no occupants

 and a large scale MDMA lab, complete with laboratory grade

 equipment and chemicals.          The below listed items were seized

 from the shipping container.

         a. Approximately 70 containers of hazardous waste of

            various quantities of MDMA precursor chemicals;

            Disposed     of   in    accordance     with      federal   Drug

            Enforcement       guidelines.     Utilizing      a   “TruNarc”

            detection device, MSP certified clan lab personnel

            identified several precursor chemicals utilized in the

            MDMA production as well as several substances

            yielding positive MDMA results.

         b. Several    shipping      labels   affixed   to    boxes    (some

            containing hazardous labels) addressed to both NAGLE

            and PADUCH at the Royal Oak, Michigan residence.

            Affiant notes that the addressee names were variations

            of target subject names, “Patrick NAGLE” and “Ryan


                                     -9-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.11 Filed 03/17/21 Page 11 of 12




            PADUCH,” believed to be used to intentionally conceal

            identities.

         c. Dry erase board containing an ingredient list utilized

            in the production of MDMA, confirmed by a DEA

            chemist.

         d. 369 rounds of .223/5/56 ammunition.

         e. Firearm accessories for an AR style rifle and shotgun

            (magazine).

         f. Eight boxes of 25ct Remington .12-gauge ammunition;

            32 rounds of .12-gauge Black Aces Tactical ammunition

                            III CONCLUSION

 12.        Based upon the foregoing, probable cause exists that

       Patrick McPhee NAGLE and Ryan PAUCH possessed with

       intent to distribute controlled substances, within the

       Eastern District of Michigan, in violation of 21 U.S.C. §841.

       Further, that Patrick McPhee NAGLE and Ryan PADUCH

       violated 21 U.S.C. § 841(a)(1), manufacture of controlled

       substances, 18 U.S.C. § 924(c), possession of firearms in


                                  -10-
Case 2:21-mj-30135-DUTY ECF No. 1, PageID.12 Filed 03/17/21 Page 12 of 12




      furtherance of a drug trafficking crime; 21 U.S.C. § 843,

      maintaining a drug involved premises for the purpose of

      manufacturing and distributing controlled substances; and,

      21 U.S.C. § 846 conspiracy to possess with intent to

      distribute and to distribute controlled substances.



                                    __________________________
                                    Special Agent Mandy Wilson
                                    Drug Enforcement Administration

 Sworn to before me and signed in my presence
 and/or by reliable electronic means.



 HONORABLE PATRICIA T. MORRIS
 UNITED STATES MAGISTRATE JUDGE


 Dated: March 17, 2021




                                  -11-
